DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biler et al. (US Pat. App. Pub. No. 2014/0268501).
With respect to claim 1, Biler discloses a solid electrolytic capacitor, comprising: an anode body having pores (see paragraph [0004], noting a sintered porous anode body; see also, paragraph [0026]); a dielectric (see paragraph [0030]); a first conductive polymer layer (see paragraph [0039]); and a second conductive polymer layer (see paragraph [0069]); wherein the dielectric is formed on a surface of the anode body (see paragraph [0030]), the first conductive polymer layer includes a first conductive polymer having at least one of structural units represented by the following formula (1) and the following formula (2) and is formed on the dielectric, 
    PNG
    media_image1.png
    272
    576
    media_image1.png
    Greyscale
  (see paragraph 
With respect to claim 2, Biler discloses that R1 in the formula (1) or the formula (2) is an aromatic group which optionally has a substituent.  See paragraph [0043].
With respect to claim 3, Biler discloses a method for manufacturing a solid electrolytic capacitor, comprising: a step of forming a first conductive polymer layer (see paragraph [0039]); and a step of forming a second conductive polymer layer (see paragraph [0069]); wherein the step of forming the first conductive polymer layer includes impregnating an anode body and a porous body with a dispersion (see paragraph [0052]) including a first conductive polymer dispersed in a solvent to form the first conductive polymer layer (see paragraph [0057]), the anode body has pores (see paragraph [0004]), the porous body includes a dielectric covering a surface of the anode body (see paragraph [0030]), the first conductive polymer includes at least one of the structural units represented by the following formula (1) and the following formula (2) 
    PNG
    media_image1.png
    272
    576
    media_image1.png
    Greyscale
,  (see paragraph [0049]), in the formulas (1) and (2), R1 is an alkyl group having 1 to 12 carbon atoms, an alkoxy group having 1 to 12 carbon atoms, an alkylene oxide group having 1 to 12 carbon atoms, an aromatic group, or a heterocyclic group, each of which optionally has a substituent (see paragraph [0043]), A- is a monoanion derived from a dopant (see paragraph [0050]) and n is 2 or more and 300 or less (see paragraph [0045]), the step of forming the second conductive polymer layer includes impregnating the porous body with a dispersion including a second conductive polymer dispersed in an aqueous solvent or polymerizing a monomer on the porous body to synthesize the second conductive polymer to form the second conductive polymer layer (see paragraph [0069], which discloses applying the second polymer layer using a dispersion), and the second conductive polymer is different from the first conductive polymer (see paragraphs [0052] and [0069], noting that the second polymer layer is formed of a prepolymerized conductive particles, while the first polymer layer is formed of in situ polymerized particles).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566.  The examiner can normally be reached on Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DION FERGUSON/Primary Examiner, Art Unit 2848